FILED
                               NOT FOR PUBLICATION                          JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 EDGAR ALBERTO PORTILLO-                           No. 07-72836
 NOLASCO; et al.,
                                                   Agency Nos. A079-656-200
               Petitioners,                                    A079-656-190

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE and FISHER, Circuit Judges.

        Edgar Alberto Portillo-Nolasco and Maria Gomez-Portillo, natives and

citizens of El Salvador, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen removal proceedings based on

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SS/Research
ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen and review de novo

due process claims. Lin v. Ashcroft, 377 F.3d 1014, 1023 (9th Cir. 2004). We

deny the petition for review.

       The BIA did not abuse its discretion by denying petitioners’ motion to

reopen because petitioners have not established prejudice from the alleged

ineffective assistance. See id. at 1024 (challenges based on ineffective assistance

of counsel require showing of prejudice). Petitioners’ motion does not explain

what additional evidence they would present to establish a nexus to a protected

ground. See Ortiz v. INS, 179 F.3d 1148, 1153-54 (9th Cir. 1999).

       We may not consider petitioners’ new evidence regarding current conditions

in El Salvador. See 8 U.S.C. § 1252(b)(4)(A)(“[T]he court of appeals shall decide

the petition only on the administrative record on which the order of removal is

based.”).

       PETITION FOR REVIEW DENIED.




SS/Research                               2                                     07-72836